       Case 2:20-cv-02547-EFM-JPO Document 74 Filed 05/18/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


 SPENCER EDGIN,
 on behalf of his minor daughter, I.E.,

             Plaintiff,
                                                            Case No. 20-2547-EFM
             v.

 BLUE VALLEY USD 220, et al.,

             Defendants.



                               AMENDED SCHEDULING ORDER

       The parties have filed a joint motion (ECF No. 73) to amend the scheduling order

filed on December 15, 2020 (ECF No. 11). For good cause shown, the motion is granted

and the scheduling order is amended as follows:

       a.         Mediation shall be held no later than July 30, 2021.

       b.         All discovery shall be commenced or served in time to be completed by July

1, 2021.

       c.         The final pretrial conference is rescheduled from June 22, 2021, to July 19,

2021, at 1:00 p.m., in the U.S. Courthouse, Room 223, 500 State Avenue, Kansas City,

Kansas. Unless otherwise notified, the undersigned magistrate judge will conduct the

conference. No later than July 9, 2021, defendant shall submit the parties= proposed

pretrial     order        as     an     attachment     to    an     e-mail     directed     to


                                                1
O:\SCHEDULINGORDERS\20-2547-EFM-73-ASO.DOCX
       Case 2:20-cv-02547-EFM-JPO Document 74 Filed 05/18/21 Page 2 of 2




ksd_ohara_chambers@ksd.uscourts.gov. It shall be in the form available on the court’s

website (www.ksd.uscourts.gov).

       d.      The deadline for filing potentially dispositive motions and motions

challenging the admissibility of expert testimony is September 1, 2021.

       All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.

       IT IS SO ORDERED.

       Dated May 18, 2021, at Kansas City, Kansas.


                                                s/ James P. O=Hara
                                              James P. O=Hara
                                              U.S. Magistrate Judge




                                                2
O:\SCHEDULINGORDERS\20-2547-EFM-73-ASO.DOCX
